                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF IOWA
                              CEDAR RAPIDS DIVISION

 GENOSOURCE, LLC,

               Plaintiff,                                No. 18-cv-113-CJW-KEM

 vs.
                                                                  ORDER
 INGURAN, LLC,

               Defendant.

                                 ___________________________

       This matter is before the Court on plaintiff’s request for a temporary restraining order.
(Doc. 1, at 16). Defendant has not been served, has not filed a resistance, and there is no
indication that defendant has been provided either oral or written notice of plaintiff’s request for
a temporary restraining order.
       Federal Rule of Civil Procedure 65(b) provides that a court may issue a temporary
restraining order in the absence of written or oral notice to the adverse party or the party’s
attorney only if “specific facts in an affidavit or a verified complaint clearly show that immediate
and irreparable injury, loss, or damage will result to the movant before the adverse party can
be heard,” and if “the movant’s attorney certifies in writing any efforts made to give notice [to
the adverse party] and the reasons why [notice] should not be required.” The complaint is not
a verified complaint, and no affidavit has been filed. As such, the record presently before the
Court does not permit the entry of a temporary restraining order. Plaintiff’s request for a
temporary restraining order is therefore denied on the record presently before the Court.
       IT IS SO ORDERED this 30th day of October, 2018.



                                          ___________________________
                                          C.J. Williams
                                          United States District Judge
                                          Northern District of Iowa
